Citation Nr: 0117974	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right elbow disability. 

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease.

3.  Entitlement to a compensable rating for a low back 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 2000.

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that granted service connection for a bilateral 
foot condition (noncompensable), a right elbow condition (10 
percent), a left elbow condition (noncompensable), 
gastroesophageal reflux disease (GERD) (10 percent), a skin 
condition (noncompensable), and for a low back condition 
(noncompensable).  The veteran submitted a notice of 
disagreement to all assigned ratings.  After a statement of 
the case was issued, the veteran perfected an appeal to the 
Board of Veterans' Appeals (Board) for higher initial ratings 
for the right elbow, GERD, and for a low back condition.  The 
case was subsequently transferred to the Buffalo, New York RO.   

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issues shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.

The appeal for a higher initial rating for GERD will be 
addressed in the REMAND portion of the decision.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claims has 
been obtained.

2.  The veteran's right elbow disability has been manifested 
throughout the appeal period by right epicondyle tenderness, 
limitation of motion to 125 degrees of flexion and to 80 
degrees of supination with pain and some weakness.  
3.  The veteran's low back disability has been manifested 
throughout the appeal period by forward flexion to 80 
degrees, extension to 30 degrees, lateral flexion to 35 
degrees with discomfort on the left, and rotation to 35 
degrees, without objective evidence of painful motion, muscle 
spasm, weakness, or tenderness.  

 
CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for a right elbow disability have not been met.  
38 U.S.C.A. § 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Code 5206 (2000).

2.  The criteria for a schedular rating of 10 percent for a 
low back disability have been met.  38 U.S.C.A. § 1155 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Right Elbow

The veteran's service medical records (SMRs) reflect that in 
October 1997 he reported right elbow pain with no other 
specifics.  He underwent a pre-retirement examination in May 
2000.  The report reflects that he had career long right 
elbow pain when lifting weights.  He indicated that he was 
right handed.  

In May 2000, the veteran submitted a VA disability claim 
reporting right elbow pain that began in the mid-1990s.  He 
did not report any prior treatment for the condition.  

A July 2000 VA general medical examination report reflects 
complaint of bilateral elbow pain but does not mention any 
other specifics.  A July 2000 VA joints examination report 
notes a history of weight lifting during active service with 
pain developing in both elbows.  He reported that he recently 
dropped a piece of furniture because of sudden right elbow 
pain while lifting it.  He denied dislocation or subluxation.  
He described aching elbow pain that subsided when not used.  
He denied swelling, heat, redness, instability, giving away, 
locking, fatigability, or lack of endurance.  He treated the 
elbow with rest and heat and used care when lifting.  

On examination of the right elbow, there was no crepitus, 
ecchymosis, effusion, or palpable deformity.  The right 
medical epicondyle area was tender to palpation.  Grasp 
strength was equal in both hands.  Neurovascular systems were 
intact.  Range of motion was from 0 to 125 degrees of flexion 
where, the examiner noted, that the pain began, from 0 to 80 
degrees of supination where pain began, and 0 to 80 degrees 
of pronation where pain began.  The diagnosis was recurrent 
right elbow strain with increasing discomfort causing 
increasing weakness.  X-rays showed a prominent olecranon 
spur.  

As noted in the introduction, in August 2000, the RO 
established service connection for a right elbow condition.  
The RO assigned a 10 percent disability rating under 
Diagnostic Code 5299-5206 on the basis of limitation of 
flexion to 100 degrees.

In his April 2001 substantive appeal, the veteran reported 
that he lived with constant right elbow pain felt and aching 
that increased with use and was felt through the full range 
of motion in flexion and extension.  He said that he took 
Naproxen.  


B.  Low Back

The veteran's SMRs reflect a complaint of left lower quadrant 
abdominal pain after lifting a heavy object in September 
1988.  No lifting for 10 days was recommended.  A January 
2000 report notes 4 weeks of back pain since falling backward 
onto a metal bar.  There was full range of motion of the back 
and neck.  Deep tendon reflexes were normal and equal.  The 
pain was localized in the left lower paraspinous region.  The 
impression was paraspinous muscle spasm of the left lower 
back.  Naprosyn, 500-mg b.i.d., and Flexeril, 10 mg, qhs 
(every night) were prescribed along with alternating ice and 
heat.  He underwent a pre-retirement examination in May 2000.  
The report reflects that he had hurt his back in the 1980s by 
lifting and twisting and more recently when falling.  
Clinical evaluation of the spine was negative for any 
abnormality.  

In May 2000, the veteran submitted a VA disability claim 
reporting lower back pain that began in 1986.  He did not 
report any prior treatment for the condition.  

A July 2000 pre-discharge VA general medical examination 
report reflects normal gait and posture with no indication of 
disc disease.  

During a July 2000 VA spine examination, the veteran reported 
that in 1986 he was lifting a heavy toolbox when he felt a 
sudden sharp pain while turning.  He was laid up for 24 
hours.  In 1999, while still on active duty, he reportedly 
re-injured the back by falling.  Since that time, he noticed 
pain radiating down the left leg.  He now had increasing and 
radiating pain to the left buttock.  Standing, bending, 
lifting, twisting and prolonged sitting aggravated the 
condition.  He did not use a brace.  

On examination of the low back, there was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
He had no loss of bladder or bowel control.  Range of motion 
was from 0 to 80 degrees of flexion without pain, from 0 to 
30 degrees of extension without pain, 0 to 35 degrees of 
lateral flexion with discomfort on the left, and 35degrees of 
rotation without pain.  Deep tendon reflexes were normal and 
the veteran was neurologically normal.  Straight leg raising 
was negative.  X-rays showed no evidence of lumbar vertebral 
abnormality.  The diagnosis was intermittent lumbosacral 
strain with increasing left buttock pain. 

In his April 2001 substantive appeal, the veteran reported 
that driving for 25 minutes and any prolonged sitting caused 
back pain.  He argued that he possessed a commercial driver's 
license (CDL) but could not use it because his back hurt too 
much to drive commercially.  His back pain medication caused 
drowsiness and could not be taken while driving a motor 
vehicle. 

II.  Legal Analysis

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  It appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder.  VA examinations were conducted and copies of the 
reports associated with the file.  The veteran has not 
requested a hearing. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Deluca, supra.  

A.  Right Elbow

The veteran is right-hand dominant, thus his right elbow 
disability is currently rated according to major side.  He is 
assigned a 10 percent rating under Diagnostic Code 5299-5206.  
Therefore, the relevant inquiry will be whether there is any 
basis to assign a disability rating higher than 10 percent.  
According, to Diagnostic Code 5206, a 20 percent rating is 
assigned where there is limitation of flexion of the forearm 
to 90 degrees (major or minor side), and a 30 percent rating 
is assigned where there is limitation of flexion of the 
forearm to 70 degrees (major side).  A 40 percent rating is 
assigned for limitation of flexion to 55 degrees (major 
side), and a maximum 50 percent rating is assigned for 
limitation of flexion to 45 degrees (major side).  38 C.F.R. 
§ 4.71, Plate I, § 4.71a, Diagnostic Code 5206 (2000).

The veteran's right elbow disability has been manifested 
throughout the appeal period by epicondyle tenderness, 125 
degrees of flexion and 80 degrees of supination.  There is 
pain on motion and some weakness.  As such, the veteran's 
right elbow disability is not productive of a compensable 
rating on the basis of limited flexion.  However, the 
examiner also reported some accompanying weakness and the 
veteran later reported that any right elbow motion caused 
pain.  

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that functional loss may be due to pain or 
limitation of motion and that functional loss caused by 
either factor should be compensated at the same rate (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484-487-88 (1991)).  
Moreover, 38 C.F.R. § 4.40 appears to require that where 
motion is impeded by pain, it must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  

The examiner noted that 125 degrees of flexion was where the 
veteran's pain began, which supports a finding of limitation 
of motion due to pain.  Although the veteran complained of 
pain on any elbow movement, the complaint of pain that was 
supported by adequate pathology and evidenced by the visible 
behavior began at 125 degrees.  Accordingly, under the 
circumstances of this case, the Board agrees with the RO that 
some additional functional limitation due to weakness and 
pain exists, and for that reason a 10 percent disability 
rating is justified under the tenets of DeLuca, effective 
from the date of the original award of service connection.  
The overall disability does not, however appear to more 
nearly approximate limitation of flexion of the major forearm 
to 90 degrees.  Therefore, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent, at any time, for right elbow disability.  

If follows that, as the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

There does not appear to be any other diagnostic code that 
would be more advantageous to the veteran.  He does not have 
ankylosis, limitation of extension of the forearm, flail 
joint, or any significant impairment of pronation or 
supination.  

B.  Low Back

The low back disability has been manifested throughout the 
appeal period by range of motion to 80 degrees of flexion, to 
30 degrees of extension, to 35 degrees of lateral flexion 
causing discomfort on the left, and to 35 degrees of 
rotation.  There is no objective evidence of pain with 
motion, muscle spasm, weakness, or tenderness.  While the 
veteran reported left buttock pain, sometimes radiating down 
his left leg, the neurological evaluation was normal.  The 
diagnosis was reported as intermittent lumbosacral strain 
with increasing left buttock pain.

The veteran's back disability has been assigned a non 
compensable rating pursuant to the criteria of Diagnostic 
Code 5295, which refers to lumbosacral strain.  According to 
this diagnostic code, a non compensable rating is assigned 
for slight subjective symptoms only, and a rating of 10 
percent is warranted for characteristic pain on motion.  A 20 
percent rating is required when there is muscle spasm extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent rating requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion.   38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

Also for consideration is Diagnostic Code 5292, which refers 
to limitation of motion of the lumbar spine.  This diagnostic 
code provides a 10 percent rating for slight limitation of 
motion and a 20 percent rating for moderate limitation of 
motion.  A 40 percent rating requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  

In reviewing the medical evidence of record, the Board finds 
that a compensable rating of 10 percent, and no more, is 
warranted for the veteran's low back disability under either 
Diagnostic Code 5292 or 5295 for limited lumbar spine motion.  
As demonstrated during the July 2000 VA examination, the 
veteran had slight limitation of motion in the forward plane, 
lateral flexion plane and extension plane, however, pain was 
elicited in lateral flexion only.  Range of motion was not 
limited in the rotational plane.  While the examiner reported 
no objective evidence of pain with motion, as warranted under 
Diagnostic Code 5295, he did indicate left buttock pain, that 
increased with sitting for extended periods of time.  

However, there is no medical evidence to support a rating in 
excess of 10 percent under either of the applicable 
diagnostic codes.  The medical evidence shows no more than 
slight limitation of motion of the veteran's spine under 
Diagnostic Code 5292, and, despite the veteran's assertions 
of left buttock pain that radiates, the VA examination report 
reflected no evidence of neurological deficit, or muscle 
spasm.  The only reference to muscle spasm was in January 
2000, during service.  A separation examination report of May 
2000 reflected no finding of clinical abnormality of the 
veteran's lumbar spine.   

The Board also has considered the veteran's claim of 
increased disability under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and has found that his complaints of painful 
motion are not accompanied by objective evidence of 
additional functional loss due to pain, that is not already 
contemplated in the assigned rating.  Indeed, the currently 
assigned 10 percent rating is based upon the veteran's 
reports of pain.  Thus, there is no evidence of additional 
functional loss due to weakness, fatigability, incoordination 
or pain on movement that would warrant an additional rating.  
Deluca v. Brown 8 Vet. App. 202 (1995).  Therefore, a 
disability rating of 10 percent, and no more, is warranted, 
effective from the date of the original award of service 
connection. 
 
There does not appear to be any other diagnostic code that 
would be more advantageous to the veteran.  


ORDER

Entitlement to a rating in excess of 10 percent for right 
elbow disability is denied.

A 10 percent rating for a low back disability is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.


REMAND

After a review of the record with regard to GERD, the Board 
is of the opinion that further development is necessary.  
Specifically, the Board notes that the veteran asserts that 
medication is required for the management of his symptoms, 
which continue on a daily basis.  He maintains that even 
without eating, he becomes sick due to the disease.  While 
the VA examiner reported only "some residuals of recurring 
hyperacidity," he also recommended the veteran for an upper 
gastrointestinal series.  There is no evidence associated 
with the claims file to show that this diagnostic procedure 
was performed.  Therefore, the Board deems that the VA 
examination in July 2000 is not adequate for rating purposes 
as all recommendations of the examiner were not complied 
with.  

In addition, as the VA's duty to assist, as mandated by the 
Veterans Claims Assistance Act of 2000, requires that a full 
record be available for review a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).   

Inasmuch as further development is necessary, and so that 
full compliance with VCAA, supra, may be achieved, this 
matter is REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for GERD 
since July 2000.  After securing any 
necessary release, the RO should obtain 
any records not already associated with 
the claims file.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, an 
appropriate VA examination should be 
scheduled.  The claims file and a copy of 
this remand must be made available to the 
examiner for review.  The examiner should 
review the claims file and note that 
review in the examination report.  The 
examiner should examine the veteran and 
determine the nature and extent of 
service-connected GERD.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in a legible report.  
The veteran is hereby advised that 
failure to appear for a scheduled VA 
examination may have an adverse affect on 
his claim.  38 C.F.R. § 3.655 (2000). 

3.  Following completion of the foregoing, 
the RO should review the claims file and 
ensure that notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals

 

